DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1, 3-4, 6-15, and 17-23 are pending in the application, with claims 1, 11, and 17 amended, claims 2, 5, and 16 canceled, and new claims 22-23 added. 	The rejection of claims 11-20 under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Hanuka (WO 2011-007355 A1), is withdrawn in view of Applicants’ claim amendments.

Response to Arguments
 	Applicants’ 3/8/21 claim amendments and arguments have been fully considered but are not found persuasive, and/or where the claim amendments necessitated new grounds of rejection, as presented below. 	As to independent claim 11, Applicants argue on pages 6-7 that Hanuka fails to disclose a transition duct [with the new limitation of] extending into a waste pouch; and where the transition duct is for directing waste into a collection apparatus.  Applicants argue that Hanuka fails to disclose a transition duct formed of a flexible film that is integral with a tube inserted in a stoma such that the transition duct and tube are a single component.  Applicants cite rejection of claim 1 (not claim 11) on page 10 of the prior office action as “admitting” that Hanuka does not teach that the transition duct extends into the waste pouch.   	While fully considered, these arguments are not found persuasive and/or where the claim amendments necessitated new grounds of rejection.but not claim 11) that the transition duct extends into the waste pouch, such that this argument is not persuasive, and where the claim amendment necessitated new grounds of rejection for claim 11, as presented below.   	Further, Hanuka teaches that the transition duct (lumen of 28) is formed from a flexible film (polymeric material p.14,ll.24 as cover flexible film p.22,ll.24); and wherein the transition duct of 28 and the tube 27 are integrated to form a single component (where transition duct 28 and tube 27 are “a single integral component (manufactured in one piece)” p.33,ll.29-30). (as previously presented on pp.4-5 of the 12/10/20 prior office action for claim 11). 	Thus, Applicants arguments are not persuasive and/or where the claim amendments necessitated the new grounds of rejection. 	 	As to independent claim 1, Applicants argue on pages 7-8 that Chiladakis does not teach [as currently recited in amended claim 1 as a new limitation] a plurality of attachment mechanisms that are spaced apart from one another along one direction of the waste pouch.
 	These arguments are not found persuasive.  Chiladakis teaches a plurality of (as at least one) attachment mechanisms 90 (at least one belt clip 90 Fig.1,8;[0075],ll.10-11) for attaching the collection apparatus to a support (clip, belt, or garment) external to a collection apparatus (ostomy pouch [0075];ll.1-3;[0183]), the at least one attachment mechanism 90 coupled to an outer surface of the container portion of the waste pouch 112 (attaching as supported between proximal base plate 20 and distal bracket 40 of device 10 (comprising 90) with outer surface of container of pouch 112 Fig.8,1;[0185],ll.3.  It is also noted that the new limitation that the attachment mechanisms are “defined by container portion of waste pouch and spaced along one direction of waste pouch” are presented in the alternative (“or”), such that they are not required in addition to the attachment mechanisms coupled to the outer surface of the container portion of the waste pouch, as further cited above.  Thus, Chiladakis teaches or suggests these limitations, and provides motivation to do so, as further presented below. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In new claim 22, line 2, [reciting as dependent on claim 1 and the new claim 22 as a claim amendment necessitated new grounds of rejection] “at least one attaching part of the plurality of attaching parts”; lacks antecedent basis in claim 1.   	It is noted that new claim 23, lines 1-5, [reciting as dependent on claim 11] “the collection apparatus further comprises an attachment mechanism for attaching the collection apparatus to clothing worn by the patient, the attachment mechanism comprising a plurality of attaching parts coupled to an outer surface of a container portion of the waste pouch or defined by the container portion of the waste pouch such that the plurality of attaching parts are spaced along one direction of the waste pouch.”   	Accordingly, it appears that claim 22 should depend from claim 23, instead of claim 1.  Appropriate correction is required.

 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103.Claims 1, 3-4, 6-8, 11-15, 17-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hanuka (WO 2011/007355 A1) in view of Chiladakis (WO 2018/203907 A1).


    PNG
    media_image1.png
    326
    434
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    490
    317
    media_image2.png
    Greyscale
	As to claim 1, Hanuka teaches a collection apparatus for collecting waste from a body of a patient, the waste collected from a stoma site formed in the body of the patient [Abstract, Fig.1,7C,9A-D;10B p.36,l.14 – p.39,ll.8],  	the collection apparatus comprising :
a waste pouch 3 (collecting bag 3 Fig.9A-B,10B p.36,ll.15- p.38,ll.32) for collecting the waste p.8,ll.5-11, the waste pouch 3 including a neck portion (as attached to connector 66 (as claimed below) Fig.9B-D,10B p.37,ll.4 – p.38,ll.32) and a container portion (as rest of bag Fig.10B), the neck portion having a first end and a second end separated by a neck length Fig.10B, the container portion defined at the second end of 
    PNG
    media_image3.png
    382
    259
    media_image3.png
    Greyscale
the neck portion (Fig.9A-9D p.10,ll.16-25;p.36,ll.14 to p.38,ll.32);
 		a connector 66 (66A/66B) defining a connection portion (bag housing 66(66A/66B) Fig.9B-D,10B p.37,ll.4 – p.38,ll.32); the connector 66 attached to the waste pouch 3 at the first end of the neck portion Fig.10B (p.36,ll.19 – p.38,ll.32); and
		wherein the connector 66 is attached to the waste pouch 3 (Fig.10B p.38,ll.2) such that a fluid tight seal (by welding or bonding) is formed between the connector 66 and the waste pouch 3 (Fig.10B p.37,ll.30 – p.38,ll.3).
 	Hanuka does not disclose: a plurality of attachment mechanisms for attaching the collection apparatus to a support external to the collection apparatus, the plurality of attachment mechanisms coupled to an outer surface of the container portion of the waste pouch; wherein the plurality of attachment mechanism are separated from the connector by the neck length to support the container portion of the waste pouch away from the stoma site, and wherein the plurality of attachment mechanism attach to clothing worn by the patient.

    PNG
    media_image4.png
    350
    415
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    553
    533
    media_image5.png
    Greyscale
 	However, Chiladakis teaches a plurality of (as at least one) attachment mechanisms 90 (at least one belt clip 90 Fig.1,8;[0075],ll.10-11) for attaching the collection apparatus to a support (clip, belt, or garment) external to a collection apparatus (ostomy pouch [0075];ll.1-3;[0183]), the at least one attachment mechanism 90 coupled to an outer surface of the container portion of the waste pouch 112 (attaching as supported between proximal base plate 20 and distal bracket 40 of device 10 (comprising 90) with outer surface of container of pouch 112 Fig.8,1;[0185],ll.3;  	[[It is noted that the new limitation that the attachment mechanisms are “defined by container portion of waste pouch and spaced along one direction of waste pouch” are presented in the alternative (“or”), such that they are not required in addition to the attachment mechanisms coupled to the outer surface of the container portion of the waste pouch, as cited above]]; It would have been obvious to one of ordinary skill in the art as of the effective filing day to modify the ostomy device of Hanuka to add the attachment mechanism to attach to clothing according to Chilidakis, and one of skill would have been motivated to do so, in order to provide wherein the attachment mechanism is separated from a connector of two piece ostomy pouch as attachment to body by the neck length of the ostomy pouch and to support the container portion of the waste pouch away from the stoma site; so that the ostomy pouch is supported by clothing when worn but is not pinched or restricted by the clothing.
	As to claim 3, Hanuka discloses wherein the neck portion has a neck width and the container portion has a container width (Fig.20B,20C) and wherein the neck width is less than the container width Fig.20B,20C (p.48,ll.6 to p.49,ll.7, where neck narrower, e.g., to accommodate closure 2004C Fig.20C p.48,ll.13-15).
	As to claims 4 and 6, Hanuka discloses wherein the apparatus further comprises a transition duct (as lumen of stoma cover 28 Fig.7A p.35,ll.24-28;p.33,ll.20-30; extending from the connector and external to the body [of the patient] for directing waste into the collection apparatus where sleeve/tube 27 with the transition duct of 28 as tubular closure assembly at proximal end for conducting waste through sleeve to outside of the body p.15,ll.12-15 and into waste collection bag p.15,ll.18-19), and wherein the transition duct is formed from a flexible film (polymeric material p.14,ll.24 as cover flexible film p.22,ll.24).
 	Hanuka does not disclose wherein the transition duct: extends to a bottom portion of an interior of the waste pouch; is substantially enclosed within the waste pouch; defines a passageway from a device positioned in a stoma formed in the body of the patient to the bottom portion of the waste pouch interior to fill the waste pouch However, Chiladakis teaches a transition duct as a catheter (ostomy catheter or catheter as thin tube which allows for drainage from the stoma [0068]) extending between stoma and into collection pouch or bag to collect waste  ([0186],ll.1-3, thus defining a passageway into the collection pouch or bag interior to fill the waste pouch from the bottom portion; in order that the stoma pouch and/or thin tube catheter is not pinched during the wearing of clothing [0072] and to connect the stoma to the waste collection bag/pouch to collect waste within the stoma [0186]. 	Chiladakis does not specifically teach that the transition duct/catheter is substantially enclosed within the waste pouch and that the passageway extends to the bottom portion of the waste pouch. 	However, it would have been obvious to one of ordinary skill in the art as of the effective filing day to modify the transition duct of Hanuka to add the extend into the interior and bottom of the waste pouch, as substantially enclosed therein, and one of skill would have been motivated to do so, in order that the stoma pouch and/or thin tube catheter is not pinched during the wearing of clothing; and to connect the stoma to the waste collection bag/pouch to collect 
    PNG
    media_image6.png
    452
    284
    media_image6.png
    Greyscale
waste within the stoma. 
 	As to claim 7, Hanuka discloses wherein the connector 66 is secured to a conduit (ring 54 Fig.9 ; p.37,ll.9-10), wherein the conduit extends between the connector 66 and the waste pouch 3 ring 54 Fig.9 ; p.37,ll.9-10),, and wherein at least a 

    PNG
    media_image7.png
    442
    320
    media_image7.png
    Greyscale
	As to claim 8, Hanuka discloses that the connector 66/66A/66B includes a gripping surface having a plurality of ridges (as ridges adjacent or part of slots 67 and 69 capable of providing a gripping surface of the connector 66 Fig.9B p.,ll.24-27).




    PNG
    media_image1.png
    326
    434
    media_image1.png
    Greyscale
	As to independent claim 11, Hanuka discloses a waste collection system for collecting waste from a body of a patient (Abstract, Fig.1,4,7C,9A-D,10B;p.36,l.14 – p.39,ll.8) comprising: removable closure 2 (with tube/stoma insert 27 and retention mechanism/balloon 25, as claimed below); and collection bag/pouch 3 with connector/housing 66, as claimed below Fig.1 p.27,ll.22-p.29,ll.14), the waste collection system comprising:
 	a device 100 for insertion into a stoma formed in the body [Abstract], the device defining an axial direction (corresponding to longitudinal aspect Fig.4) and having a distal end (external end with pouch 3 attached via 66 to fastener 29 of cover 28 p.36,ll.22 - p.37,ll.13, as claimed below Fig.4) and a proximal end (internal of 25 Fig.4;p.27,ll.26) spaced apart along the axial direction Fig.4 (p.30,ll.15-18), the device comprising: 	a tube 27 (at least stomal insert 27 Fig.4,7A;p.33,ll.19-20) extending over a tube length (where tube 27 extends entire length as through 25 and 27 Fig.1, as further presented below); along the axial direction between the distal end and the proximal end (Fig.4,as presented above), the tube 27 defining a path between distal and proximal ends for movement of waste (27 of closure 2 Fig.4;p.27,ll.24-26), and 	a retention mechanism 25 (fixation element, e.g., balloon 25 Fig.4;p.27,ll.32 to p.29,ll.1-32) located on the tube 27 near the distal end (Fig.4 p.28,ll.1-2), the retention mechanism 25 having an insertion position (deflated p.28,ll.2-4) and a retention position (inflated p.28,ll.3-4); and

    PNG
    media_image3.png
    382
    259
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    490
    317
    media_image2.png
    Greyscale
 	a collection apparatus for collecting waste moving through the device (Abstract, Fig.1,7C,9A-D;p.36,l.14 – p.39,ll.8), the collection apparatus comprising: 		a waste pouch 3 (collecting bag 3 Fig.9A-B,10B p.36,ll.15- p.38,ll.32); and
a connector 66(66A/66B) defining a connection portion (bag housing 66(66A/66B) Fig.9B-D,10B p.37,ll.4 – p.38,ll.32);
 		wherein the connector 66 is attached to the waste pouch 3 (Fig.10B p.38,ll.2) such that a fluid tight seal (by welding or bonding) is formed between the connector 66 and the waste pouch 3 (Fig.10B p.37,ll.30 – p.38,ll.3); 		wherein the connector 66 (p.37,ll.4-7) of the collection apparatus is configured to interface with the device to connect the collection apparatus to the device for the collection of waste from the body (Abstract, Fig.1,7C,9A-D;10B p.36,l.14 – p.39,ll.8), and

    PNG
    media_image8.png
    407
    379
    media_image8.png
    Greyscale
	wherein the tube 27 includes (as integral with p.33,ll.29) a transition duct (as lumen of stoma cover 28 Fig.7A p.35,ll.24-28;p.33,ll.20-30) extending external to the body [of the patient] and into the waste pouch (where waste enters pouch as disposable bag from lumen of stoma cover 28 p.8,ll.6-8) for directing waste into the collection apparatus (sleeve/tube 27 with the transition duct of 28 as tubular closure assembly at proximal end for conducting waste through sleeve to outside of the body p.15,ll.12-15 and into waste collection bag p.15,ll.18-19),  	wherein the transition duct (lumen of 28) is formed from a flexible film (polymeric material p.14,ll.24 as cover flexible film p.22,ll.24); and  	wherein the transition duct of 28 and the tube 27 are integrated to form a single component (where transition duct 28 and tube 27 are a single integral component (manufactured in one piece) p.33,ll.29-30).

	As to claim 12, Hanuka discloses wherein the tube 27 has a first diameter (of 2A Fig.9D) at the proximal end and a second diameter (of 2B Fig.9D) at the distal end being different from the first diameter (Fig.9D as slopping walls between 2A and 2B as different diameters Fig.9D p.39,ll.27-29).  
	As to claim 13, Hanuka discloses wherein the device includes a barrier 28/28A at the proximal end of the tube 27 (Fig.7A,8;p.36,ll.8-13), and wherein the barrier 28/28A is generally circular in shape Fig.4,8 and defines a circumferential direction (Fig.8;p.36,ll.8-13; Fig.7A,7B;p.35,ll.24-p.36,ll.13).

    PNG
    media_image9.png
    337
    295
    media_image9.png
    Greyscale
  	As to claim 14, Hanuka discloses wherein the barrier 28/28A defines a plurality of vents/slits 56 (Fig.8;p.36,ll.11-13) along a circumferential direction of the barrier (Fig.8;p.36,ll.1-15).
 	As to claim 15, Hanuka discloses wherein a tubular portion 66A/B Fig.9C-D of the connector 66 defines the connection portion (Fig.9C-D p.38,ll.25-28), and wherein the tubular portion has an outer diameter, the outer diameter sized to fit within an inner diameter of the tube of the device (Fig. p.38,ll.27-28).   	As to claim 17, Hanuka discloses wherein the system further includes a valve (one-way valve p.24,ll.1-7) positioned in the path of the tube 27 for selectively permitting the movement of waste through the tube 27 (one-way valve p.24,ll.1-7).
 		As to claim 18-20, Hanuka discloses wherein the retention mechanism 25 is an inflatable balloon Fig.4;p.27,ll.32 to p.29,ll.1-32; wherein the balloon is deflated in the insertion position of the retention mechanism and wherein the balloon is inflated in the retention position of the retention mechanism (as deflated p.28,ll.2-4 and inflated p.28,ll.3-4); and wherein the system further includes an inflation valve 32 and an inflation line 31 for inflating the balloon (Fig.4-5;p.34,ll.9-11).

	As to new claims 22 and 23 (both properly depending from claim 11, see 112 rejection above, and where new claims 22-23 as a claim amendment necessitating new grounds of rejection], Hanuka does not disclose:  	(as to claim 23) wherein the collection apparatus further comprises an attachment mechanism for attaching the collection apparatus to clothing worn by the patient, the attachment mechanism comprising a plurality of attaching parts coupled to an outer surface of a container portion of the waste pouch or defined by the container portion of the waste pouch such that the plurality of attaching parts are spaced along one direction of the waste pouch; and  	(as per claim 22) [which should depend from claim 23, see 112 rejection above] wherein at least one attaching part of the plurality of attaching parts is a stretchable elastic loop, a hook-and-loop fastener, a molded clip, or a loop defined in the waste pouch.
	However, Chiladakis teaches that the device further comprises an attachment mechanism 10, for attaching the collection apparatus to clothing worn by the patient, the attachment mechanism comprising: a plurality of attaching parts 90 including a molded clip (as at least one belt clip 90 Fig.1,8;[0075],ll.10-11 for attaching the collection apparatus to clothing as a clip [0075];ll.1-3;[0183]), the attaching parts 90 coupled to an outer surface of the container portion of the container portion (waste pouch 112  coupled to parts 90 as one or more clips as the attachment mechanism coupled to an outer surface of the container portion of the waste pouch 112 as attaching as supported between proximal base plate 20 and distal bracket 40 of device 10 (comprising 90) with outer surface of container of pouch 112 Fig.8,1;[0185],ll.3; supported between proximal base plate 20 and distal bracket 40 of device 10 (comprising 90) with outer surface of container of pouch 112 Fig.8,1;[0185],ll.3; [It is noted that the new limitation that the attachment mechanisms are “defined by container portion of waste pouch and spaced along one direction of waste pouch” are presented in the alternative (“or”), such that they are not required in addition to the attachment mechanisms coupled to the outer surface of the container portion of the waste pouch, as cited above]].	It would have been obvious to one of ordinary skill in the art as of the effective filing day to modify the ostomy device of Hanuka to add the attachment mechanism to attach to clothing according to Chilidakis, and one of skill would have been motivated to do so, in order to provide wherein the attachment mechanism is separated from a connector of two piece ostomy pouch as attachment to body by the neck length of the ostomy pouch and to support the container portion of the waste pouch away from the stoma site; so that the ostomy pouch is supported by clothing when worn but is not pinched or restricted by the clothing.
	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hanuka in view of Chiladakis, and further in view of Turnbull (US 2002/0064614 A1).

	As to claims 9-10, Hanuka does not disclose wherein the waste pouch: has an inner surface comprising a layer of liquid impervious film; and includes a coating that is selectively permeable to one or more gases. 	However, Turnbull teaches an ostomy waste pouch (ostomy bag 1 [0023]);		wherein the waste pouch has an inner surface (inner surface 14 of inner layer 12 Fig.3,2 [0024],ll.8-10) comprising a layer of liquid impervious film (barrier to odors and thus liquids [0024],ll.13-14); and 		wherein the waste pouch includes a coating ([0024],ll.8-10) that is selectively permeable to one or more gases (selective for water vapor gas [0029],ll.4-8); 		in order to provide a waste pouch that has an inner surface 14 of inner layer 12 Fig.3,2 [0024],ll.8-10 that provides a barrier to odors and thus liquids to prevent odors and liquids from leaving the pouch [0024],ll.13-14; and a coating [0024],ll.8-10 that is selectively allows water vapor gas to soften the layer making the film more . 

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hanuka in view of Turnbull.

  	As to claim 21 (depending from claim 11), Hanuka does not specifically disclose wherein the waste pouch is formed from a nonwoven material.
However, Turnbull teaches an ostomy pouch/bag [0023], wherein the waste pouch is formed from a nonwoven material [0026]; in order to provide the advantages including a softer and more flexible to wear, following the contours of the anatomy more closely, and less conspicuous under clothing [0026],ll.12-15; and to allow penetration of water vapour so that the bag feels less clammy against the skin [0026],ll.19-21.	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the waste pouch of Hanuka with the non-woven material according to Turnbull, and one of skill would have been motivated to do so, in order to provide the advantages including a softer and more flexible to wear, following the contours of the anatomy more closely, and less conspicuous under clothing; and to allow penetration of water vapour so that the bag feels less clammy against the skin.
Conclusion
 	Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781